Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 15, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
  145612-3 (143)(144)                                                                                Bridget M. McCormack,
                                                                                                                       Justices
  145622-3

  MEGAN SMITH, NICOLE KELLY,
  ROSHAWNDA WILLIAMS, and NICOLE
  JOHNSON,
           Plaintiffs-Appellees,
  v                                                                  SC: 145612-3
                                                                     COA: 309447, 309894
                                                                     Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellant.

  _________________________________________/
  MEGAN SMITH, NICOLE KELLY,
  ROSHAWNDA WILLIAMS, and NICOLE
  JOHNSON,
           Plaintiffs-Appellants,
  v                                                                  SC: 145622-3
                                                                     COA: 309447, 309894
                                                                     Genesee CC: 11-097052-CZ
  DEPARTMENT OF HUMAN SERVICES
  DIRECTOR,
            Defendant-Appellee.

  _________________________________________/

         On order of the Chief Justice, the joint motion for extension of the time for filing
  the supplemental briefs as directed by the order of January 25, 2013 and the motion for
  immediate consideration are granted. The time for filing supplemental briefs is extended
  to March 18, 2013.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 15, 2013                   _________________________________________
                                                                                Clerk